FILED
                           NOT FOR PUBLICATION                             AUG 30 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10605

              Plaintiff-Appellee,                D.C. No. 2:09-cr-00437-MCE-1

  v.
                                                 MEMORANDUM*
SAEED UR RAHMAN,

              Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                             Submitted June 10, 2013**
                              San Francisco, California

Before: O’SCANNLAIN and HURWITZ, Circuit Judges, and PIERSOL, Senior
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Lawrence L. Piersol, Senior District Judge for the U.S.
District Court for the District of South Dakota, sitting by designation.
      This is an expedited appeal from Defendant Saeed Rahman’s convictions for

two counts of filing a false tax return in violation of 26 U.S.C. § 7206(1). The charges

were based on Rahman’s failure to report taxable income in 2005 and 2006, from

gains on real estate transactions. We have jurisdiction under 28 U.S.C. § 1291 and

affirm.1

      The district court adequately instructed the jury that, to prove that Rahman

acted “willfully,” the government must prove beyond a reasonable doubt that he knew

federal tax law imposed a duty on him, and he intentionally and voluntarily violated

that duty. See Cheek v. United States, 498 U.S. 192, 201 (1991). We reject Rahman’s

argument that the failure to give a separate good faith instruction constituted plain

error. See United States. v. Hickey, 580 F.3d 922, 931 (9th Cir. 2009) (argument of

entitlement to separate good faith instruction, in addition to other instruction on

specific intent, is foreclosed by Ninth Circuit precedent).

      The district court excluded evidence that FBI agents came to Rahman’s house

in 2007. Rahman, who is from Pakistan and who has been concerned about his

immigration status, argues on appeal that the evidence would have demonstrated that

he knew he was under surveillance and would have been unlikely to knowingly violate



      1
        We also DENY as moot Appellee’s request, submitted on April 24, 2013, to
file confidential documents under seal.

                                           2
federal law. Since the FBI visit occurred after Rahman filed the tax returns in issue,

the trial court did not abuse its wide discretion in excluding this testimony. See United

States v. Alvarez, 358 F.3d 1194, 1205 (9th Cir. 2004).

      After Rahman’s trial counsel moved for an order to exclude evidence

concerning Rahman receiving public assistance, Rahman’s trial counsel stipulated to

the admission of public assistance documents that he conceded were relevant to issues

in the case. Trial counsel also failed to object to a case worker’s testimony concerning

Rahman receiving public assistance, and did not accept the district court’s offer to

give a limiting instruction regarding the public assistance evidence. Rahman now

contends on appeal that the district court erred in admitting the public assistance

evidence. We review for plain error as plain error. Fed. R. Crim. P. 52(b).2

      Although the evidence was such as to suggest that Rahman was not entitled to

the public assistance he received, the district court instructed that the jury was to

determine guilt only on the charges set forth in the indictment. Because the public

assistance evidence was relevant to the charged conduct and the jury was properly



      2
        The government urged us to treat this issue as unreviewable under the
invited error doctrine. See United States v. Budziak, 697 F.3d 1105, 1110 (9th Cir.
2012) (“An error is ‘invited’ and unreviewable only if a defendant ‘induced or
caused the error,’ or if he ‘intentionally relinquished or abandoned a known
right.’”) (quoting United States v. Perez, 116 F.3d 840, 845 (9th Cir. 1997) (en
banc)).

                                           3
instructed that the defendant was not on trial for any uncharged conduct or offense,

the admission of the public assistance evidence did not constitute plain error.

      Rahman also contends that it was plain error to permit evidence that between

June of 2000 and July of 2006, he acquired sole or partial ownership of twelve

properties that were not directly related to the real estate transactions that supported

the two false tax return charges. He contends that this evidence was unfairly

prejudicial because it established that he made large profits from flipping property in

the period leading up to California’s real estate crash. To prove willfulness in a

prosecution for willfully underreporting taxable income under 26 U.S.C. § 7206(1),

the government must show that a defendant intended to violate the law or knew that

his actions would do so. United States v. Claiborne, 765 F.2d 784, 797 (9th Cir.

1985), abrogated on other grounds by Ross v. Oklahoma, 487 U.S. 81 (1988). It was

not plain error to permit evidence of the other real estate transactions to refute the

defense that Rahman’s language barrier, his lack of an American education, and his

unfamiliarity with the American tax system prevented him from willfully violating the

tax laws.

      AFFIRMED.




                                           4